DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/25/2022 has been entered.

Status of Claims
Claims 1-4 and 6-8 were rejected in the Office Action from 06/20/2021.
Applicant filed a response and amended claim 1-2 and 7. Claims 5 and 9-20 were previously cancelled.
Claims 1-4 and 6-8 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (U.S. Patent 6,361,895) and further, in view of Blanchet et al. (U.S. Patent 6,413,665) and in the alternative, in view of Tanaka et al. (U.S. Patent Application Publication 2017/0025701).
Regarding claim 1, Itou teaches a method of compressing an electrochemical-cell stack (31) (i.e., pushing force transmitted to the fuel cell laminate body) (abstract) (column 5, lines 13-30), comprising:
placing an electrochemical-cell stack (31) (i.e., fuel cell laminate body) on a first endplate (37) (i.e., lower support member) (column 5, lines 64-67; column 6, lines 1-5) (see figure 1);
positioning a compression plate (30) (i.e., holding plate) on the electrochemical-cell stack (31) at an end opposite the first endplate (37) (see figure 1) (column 5, lines 55-58) (i.e., holding plates 30 are arranged on the upper surface of the fuel cell laminate body 31);
arranging one or more compression members (43) (i.e., push control member) on the compression plate (30) (as shown in figure 3) (column 6, lines 9-22; column 7, lines 8-17) (i.e., push control member 43 is arranged at the upper surface of the stack 31);
positioning a second endplate (37) over the compression plate (30) (as shown in figures 1 and 3) so that one or more compression members (43) align with one or more openings (i.e., bolt hole) in the second endplate (as shown in figure 1 and 3) (column 6, lines 9-21);
applying a force to the compression plate (30) through one or more compression members (43), wherein the force compresses the electrochemical-cell stack (31) (i.e., pushing member permit pushing force to be transmitted uniformly to the pushing surface of the fuel cell laminate body (column 4, lines 54-67; column 5, lines 1-30; column 6, lines 13-21; column 7, lines 8-17; lines 38-45). Itou teaches a pushing force is exerted on the electrochemical-cell stack to fasten it (column 6, lines 29-34) suggesting that a predetermined height is reached once the electrochemical-cell stack is compressed and fastened;
attaching one or more tension members (38) (i.e., connecting members) to the first endplate and the second endplate (i.e., connecting members 38 are fixed to the edge portions of the upper and lower support members 37) (column 6, lines 1-8);
fastening one or more locking nuts (46) (48) (i.e., spring bolts) to the second endplate (37), wherein the locking nuts are configured to secure the position of the one or more compression members (43) and the compression plate (30) relative to the second plate (37) (as shown in figure 3) (i.e.,  the support member 37 comprises a hollow body 40, and push control member 43 are arranged between the bottom surface of the hollow body 40 and the upper surface of the stack 31) (column 6, lines 9-21).
As to the particulars of the tension members configured to maintain a fixed distance between the first end plate and the second end plate, while not explicitly articulated in Itou, such is implicit or at the very least highly obvious. As shown in figure 1, since the tension members (38) are connected to the first and second endplates (37) (i.e., connection members 38 are joined to the support members 37) (column 6, lines 37-40), it is obvious that a fixed distance would be required in order to accommodate or hold a specific number of electrochemical cells (31) (32).
Itou does not explicitly articulate the compression height ranging from 50% to 80% of an uncompressed height of the stack. Nonetheless, Itou recognize the advantages of producing a fuel cell stack that is light in weight and smaller in outer size (C3:L25-30). As such, it would have been obvious to a person having ordinary skill in the art to consider a 50% to 80% height compression in order to manufacture a fuel cell with a smaller outer size. Nonetheless, additional guidance is provided below.
Blanchet, directed to a fuel cell stack compression system (abstract), teaches a method where a compression system causes compressive forces to be supplied to the stack between end plates over the life of the stack in such a way to maintain the fuel cells in intimate contact and accommodate for changes in the stack geometry, in particular, stack vertical height or length (C4:L5-21). 
	While the particular compression height reduction as recited is not specified in Itou and Blanchet (i.e., 50%-80%), such would have been obvious to a skilled artisan considering that the teachings of Itou suggests advantages in producing fuel cells with smaller outer sizes while Blanchet suggests that stack vertical height is changed over the life of the stack by compression forces in order to maintain proper contact of fuel cell units. 
	In the alternative, Tanaka, also directed to a method of compressing a fuel cell stack (i.e., method of assembling a fuel cell stack), teaches that in order to achieve optimal power output, fuel cell stacks are heavily compressed to reduce contact resistance between cell components, thereby reducing the amount of electricity dissipated as heat (paragraph [0003], [0077]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Itou to have the fuel cell stack heavily compressed and consider the compression height as reduction as recited in order to find a compression height where contact resistance is reduced and an optimum power output is achieved.   

    PNG
    media_image1.png
    863
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    617
    media_image2.png
    Greyscale


  Regarding claim 2, Itou teaches arranging one or more compression members (43) comprises evenly distributing at least one of the one or more compression members (43) over an active area of the electrochemical stack (31) (32) (as shown in figure 2-3 above) (i.e., pushing control members are arranged in good balance) (column 4, lines 60-67).

    PNG
    media_image3.png
    693
    741
    media_image3.png
    Greyscale

Regarding claim 4, as indicated above the locking nuts (46) are part of the compression member (43) and are connected to the first and second endplates (37) (see figures 1 and 3 above). Itou teaches the compression force is generated by a fixing bolt (48) and is transmitted to the fuel cell laminate body (column 5, lines 20-24) on which the compression plate (30) is positioned. As such, it is clear that the force is transmitted to the entire area where the locking nuts are positioned therefore, the second endplate must be fastened prior to applying the force to the compression plate (column 6, lines 9-34) otherwise, there would not be a pushing force mechanism when pressure applied. 
Regarding claim 6, Itou teaches sets of holes at each of the one or more tension members (38) align with a set of holes in the second endplate (as shown in figure 3 above). Itou teaches the support member (37) (corresponds to endplate) is in the upper and lower end of the fuel cell stack (column 3, lines 15-25; column 4, lines 25-55; column 7, lines 8-17) therefore, the claimed limitation would also apply to the first endplate.
	Regarding claim 7, the particulars as recited in the instant claim are not explicitly articulated in Itou however, such are implicit or at the very least highly obvious. As depicted in figure 1, the tension members (38) are attached to the first and second endplates (37) and the electrochemical cell stack (31)(32) is positioned and aligned in between the first and second endplates (column 6, lines 1-10). For there to be a pushing force that is transmitted from the first and second endplates to the electrochemical-cell stack as articulated above (column 4, lines 56-67; column 5, lines 13-30), it would be obvious to a skilled artisan to attach the tension members (38) to the first and second endplates (37) prior to placing the electrochemical-cell  on the first endplate (37) and aligning the electrochemical-cell stack (31)(32) on the first plate using the one or more tension members (38) attached to the first endplate (37) (see figure 1) otherwise, there would not be a pushing force mechanism when pressure is applied.
	Regarding claim 8, Itou teaches tightening the one or more locking nuts (48) (i.e., fastening bolt 48 is fastened), pushing force is exerted with the result that the electrochemical-cell stack (31) is fastened (column 6, lines 28-34, 51-55; column 7, lines 38-46). As such, it is clear a predetermined torque value is required in order to fastened or push the electrochemical-cell stack (31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. (U.S. Patent 6,361,895), Blanchet et al. (U.S. Patent 6,413,665) and Tanaka et al. (U.S. Patent Application Publication 2017/0025701) as applied to claim 1 above, and further in view of Gibb et al. (U.S. Patent 5,484,666).
Regarding claim 3, Itou teaches the method as described above in claim 1 to include the compression members (43) however, the particulars of the compression members comprising Belleville-washers is not explicitly articulated. 
Gibb, also directed to an electrochemical-cell stack with a compression mechanism (title) (abstract), teaches compression members (i.e., compression means) comprising disc springs are arranged in a first and second endplate for applying force to the electrochemical-cell stack (column 4, lines 25-34; column 6, lines 34-49). Gibb teaches the disc springs such as Belleville washers have been found to provide desirably high compressive load in compact space and are advantageous in that desirable load characteristics are produce and overall height of a stack is reduce (column 2, lines 60-67; column 3, lines 1-10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Itou to include compression members with Belleville washers as taught by Gibb in order to provide desired load characteristics in addition to reduce the height and weight (as suggested by Itou – column 7, lines 38-46) of the stack. 

Response to Arguments
Applicant’s argument filed on 07/25/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above after further consideration of the prior art and further, in view of Blanchet. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723